I concur in the conclusion reached by a majority of the court that permits the issuance of the writ and that substantially grants petitioner the relief sought, but because I think this conclusion should have been reached on other grounds I feel compelled to state my views.
I see nothing in our Constitution that precludes the division of senatorial and representative districts into separate nominating districts. The scheme for calculating the representation ratio and the distribution of legislative representation by districts thus arrived at allows for more than one Senator and more than one Representative from a given county and at the same time permits the division of a county into more than one senatorial or representative district and clearly allows the combining of counties to form senatorial and representative districts. Section 9, art. 5, Constitution of Oklahoma. Geographical considerations that did not violate the paramount legislative ratio would not, it seems to me, be improper reasons for making nominating districts within such legislative districts. The Legislature has so construed the Constitution, and its view on this matter, when otherwise within constitutional bounds, is entitled to weight in determining this matter.
I regard the opinion in Jones v. Freeman, 193 Okla. 554,146 P.2d 564, as construed and followed in Jones v. Cordell,197 Okla. 61, 168 P.2d 130, as having, in a sense, frozen the legislative apportionment as it existed when Jones v. Freeman was filed. This fixed status was not adopted as an approval, but rather that no such unconstitutional practices as had resulted in that status should hereafter obtain, but that, relying upon the Legislature's concept of its duty, an over-all correction should be made. Those opinions show that piecemeal legislation on this subject is *Page 148 
not likely to produce order out of the status found to exist.
In addition to the foregoing reasons, there is one that is of even greater importance. There is no right mentioned in the Federal Constitution, sec. 4, art. 4, or in our Constitution, that is more sacred to the citizenship as a whole than the republican form of government we have adopted, and the right of suffrage has especial protection, section 6, art. 1, section 4, art. 2, and section 7, art. 3, Constitution of Oklahoma. If I am correct in my assumption that districts may be divided into nominating districts, I am firmly convinced that all of the implications supporting a representative republican form of government dictate that the right to cast a vote at a regularly scheduled election for legislators cannot be abrogated or infringed. Insofar as this particular senatorial district is concerned, the status in which it found itself as a result of the 1941 Act creating nominating districts brought into operation a schedule of elections that entitled the voters of Roger Mills county to vote to nominate candidates for the State Senate each four years. The electors of this county exercised that right in 1942 and have a right to do the same in 1946 and in similar order. The only authority for altering this is reapportionment of the state as provided in the Constitution and explained in Jones v. Freeman, above. Any single act of the Legislature, as in this instance, detaching this county from the nominating district wherein it is entitled to vote in 1946, and attaching it to another nominating district that will not vote on nominations until 1948, is a serious breach of the right of suffrage of the electors in this county. If these piecemeal alterations are tolerated as being within constitutional sanction, there is nothing then to prevent another alteration of the nominating districts in this senatorial district prior to the 1948 election to again postpone the electors' right to nominate. The situation presently presented by the 1945 Act may fall within the rule announced in Hunt v. Menard, 2 Bartl. Cas. 477, in which it was held that if, after a congressional election, the state is redistricted and a vacancy occurs, the vacancy should be filled by the suffrage of the voters of the old district and not by the suffrage of the electors of the new district, otherwise a portion of the electors of the old district would be left without the right of suffrage with respect to their representation. 20 C.J. 89, sec. 67. If the nominations in this senatorial district should occur this year under the 1945 Act, the result would be that one Senator representating this district would be elected at the nomination of one county, under the 1944 election, and two counties, under the 1946 election, while one county would be entirely without representation through any nomination made by it in either election. In my oyinion this would be an intolerable situation and a gross denial of the right of suffrage of the electors of this county with respect to their representatives in our republican form of state government.
Therefore, I firmly favor permitting the electors of this county to participate in the nomination election of 1946 for State Senator, under the scheme set up under the 1941 Act.
I, therefore, concur in this issuance of the writ.